Citation Nr: 0617681	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  05-38 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than April 20, 1990, 
for special monthly compensation based on loss of use of the 
right eye, with light perception only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1967 
to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver Colorado.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A rating decision dated in September 2004 informed the 
veteran that he filed a claim that was received on October 
18, 1996.  The RO asserted that the veteran claimed a clear 
and unmistakable error was made in assigning an effective 
date for a grant of special monthly compensation.  The RO 
went on to find that there was no clear and unmistakable 
error in the assignment of April 20, 1990, as the effective 
date for special monthly compensation based on loss of use of 
the right eye, with light perception only.  

The RO has misconstrued the issue.  Review of the October 
1996 letter from the veteran does not disclose any assertion 
of clear and unmistakable error.  He does assert that there 
was error in the assignment of the effective date.  However, 
it is clear from the context of the claim that this letter is 
actually a timely notice of disagreement with the February 
1996 rating decision which awarded special monthly 
compensation based on loss of use of the right eye, with 
light perception only, and set an effective date of April 20, 
1990.  

This is significant for two reasons.  First, in pursuing a 
timely appeal, a claimant's burden of proof is lighter than 
it would be if he had to prove clear and unmistakable error.  
Second, a motion to reverse a decision based on clear and 
unmistakable error does not afford the claimant to due 
process notices which are now required of other claims by the 
Veterans Claims Assistance Act of 2000.  See Livesay v. 
Principi, 15 Vet. App. 165, 178, 179 (2001).  Thus, by taking 
the veteran's letter out of context, and construing it as a 
motion for clear and unmistakable error, instead of as a 
timely notice of disagreement, the RO has significantly 
compromised the veteran's due process rights and given him a 
higher burden of proof than he would otherwise have.  The RO 
must respond to the notice of disagreement with an 
appropriate statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  The RO must also provide the 
veteran with the VCAA notice required for effective date 
appeals.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an earlier 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VCAA notice should 
inform the veteran that the date of 
outpatient or hospital examination or 
date of admission to a VA or uniformed 
services hospital will be accepted as the 
date of receipt of claim, where service 
connection has previously been 
established.  38 C.F.R. § 3.157 (2005).  

2.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

3.  The AMC/RO should then readjudicate 
the claim for an effective date earlier 
than April 20, 1990, for special monthly 
compensation based on loss of use of the 
right eye, with light perception only, as 
a timely appeal of the February 1996 
rating decision.  Any evidence added to 
the record should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a statement of the case 
(SOC) reflecting the corrected issue, as 
well as a citation to the laws and 
regulations pertinent to the revised issue 
and a discussion of how such laws and 
regulations affect the RO's decision.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

